Citation Nr: 0815504	
Decision Date: 05/12/08    Archive Date: 05/23/08

DOCKET NO.  05-13 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of a spine injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to September 
1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The record raises the issues of entitlement to service 
connection for a hearing loss and a right foot disorder.  
These issues, however, are not currently developed or 
certified for appellate review.  Accordingly, they are 
referred to the RO for appropriate consideration.  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for residuals of a spine injury.  In 
pertinent part, the veteran argues that any consent he gave 
to surgical procedures performed in May 2001 and June 2002 to 
correct a low back disorder with lower extremity 
radiculopathy was not an informed consent, and that he was 
not fully appraised of the risks involved with the surgeries 
performed by VA.  

In this respect, a June 2002 signed consent from the veteran 
is of record.  Notably, however, while a May 2001 operative 
report states that the surgeon informed the veteran of the 
risks of surgery to include bleeding, infection, nerve root 
damage resulting in weakness, pain or paralysis, 
cerebrospinal fluid leak, and anesthetic risks of a stroke, 
myocardial infarction, and pulmonary embolus; a copy of any 
consent signed by the veteran in May 2001 is not currently 
part of the record before the Board.  Hence, further 
development is in order.

Accordingly, this case is REMANDED for the following action:

1.  The RO shall contact the Portland, 
Oregon VA Medical Center  and request 
that they provide any and all 
documentation associated with any consent 
given by the veteran to a May 2001 L5-S1 
microdiskectomy and a left L4-5 
foraminotomy.  If the RO cannot locate 
such records, the RO must specifically 
document what attempts were made to 
locate them, and explain in writing why 
further attempts to locate or obtain any 
government records would be futile.  The 
RO must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

2.  The veteran is hereby invited to 
submit any additional evidence which 
would corroborate his claim that he did 
not give his informed consent to either 
the May 2001 and/or the June 2002 
surgical procedures.  

3.   The RO should then undertake any 
other development it determines to be 
warranted.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the appellant and his 
representative an appropriate opportunity 
to respond before the case is returned to 
the Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



